United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                  March 3, 2004
                         FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk

                                 No. 03-41499
                               Summary Calendar



     AARON FRANK COLE,

                                                  Plaintiff-Appellant,

             versus


     GREGORY W. ABBOTT, Counsel for
     Respondents; THOMAS R. PHILLIPS,
     Texas Supreme Court Chief Justice;
     NATHAN L. HECHT; CRAIG T. ENOCH,
     Texas Supreme Court Justice;
     PRISCILLA R. OWEN, Texas Supreme
     Court Justice; et al.,

                                                  Defendants-Appellees.



             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:03-CV-339



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Aaron     Frank   Cole,   Texas   prisoner    #   722487,     appeals     the

district court’s dismissal of his civil rights action pursuant to

28 U.S.C. § 1915A(b)(1) as frivolous and for failure to state a


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claim. He contends that the district court erred in dismissing his

claims regarding the loss or destruction of his property by prison

officials.   Because the state trial court was not a court of

competent jurisdiction and did not render a judgment on the merits,

Cole’s claims are not barred by the doctrine of res judicata.   See

Ellis v. Amex Life Ins. Co., 211 F.3d 935, 937 (5th Cir. 2000).

However, Cole may not proceed in federal court on his property-

conversion claims because the deprivation was due to random and

unauthorized actions of state officers, and the state of Texas

provides an adequate remedy for such actions.      See Sheppard v.

Louisiana Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989); Cathey

v. Guenther, 47 F.3d 162, 164 (5th Cir. 1995).   Cole’s allegations

that prison officials violated prison policy in damaging or losing

his property is insufficient to allege a constitutional violation.

Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).

     Cole also asserts that the prison officials who investigated

and reviewed his grievances and the state court judges and judicial

employees who handled his state action violated his due process and

equal protection rights.   Because the grievance procedure does not

affect the duration of a prisoner’s confinement, Cole cannot

establish that he has a state-created liberty interest in that

procedure.   See Orellana v. Kyle, 65 F.3d 29, 31-32 (5th Cir.

1995).   With respect to his equal protection claim, Cole has not

established that he was treated differently from similarly situated


                                 2
individuals.      See Mayabb v. Johnson, 168 F.3d 863, 870 (5th Cir.

1999).    Cole’s challenges to the rulings and actions of the state

court    are    “inextricably   intertwined”   with   the   state    court

judgments, and the district court lacked jurisdiction to consider

such claims.     See United States v. Shepherd, 23 F.3d 923, 924 (5th

Cir.    1994)   (“The   Rooker/Feldman   doctrine   holds   that    federal

district courts lack jurisdiction to entertain collateral attacks

on state judgments”); Davis v. Bayless, 70 F.3d 367, 375-76 (5th

Cir. 1995).

       Cole has not established that the district court erred in

dismissing his lawsuit as frivolous and for failure to state a

claim.    See Ruiz v. United States, 160 F.3d 273, 275 (5th Cir.

1998).    Consequently, the judgment is

                                AFFIRMED.




                                    3